Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Zennamo on 08/10/2021 and followed through with confirmation on 08/16/2021.

The application has been amended as follows: 

	Rejoin claims 4-5;
	Claim 6, line 1; delete [any], instead replace it with --at least--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed beverage filling method, as amended and supported by the remarks filed on 02/18/2021 and the conducted interview of 02/05/2021.  In particular, the prior art of record fails to disclose a specific step of having a specific heated range of the bottles while being moving and sterilized, to be between 50 to 80 degrees C, that way increases concentration of the hydrogen peroxide adhering to the surface of the bottle to a density of about 70 to 90 weight %, which is necessary for sterilization .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731